Citation Nr: 0003895	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  95-36 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee disorder.  

2.  Entitlement to service connection for a claimed left knee 
disorder.  

3.  Entitlement to service connection for a claimed right ear 
hearing loss.  

4.  Entitlement to service connection for a claimed left ear 
hearing loss.  

5.  Entitlement to an annual clothing allowance.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from April 1987 to April 
1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1995 decision and a February 1996 rating 
decision of the RO.  

The veteran testified at a personal hearing at the RO in May 
1996.  



FINDINGS OF FACT

The veteran has presented a claim of service connection for a 
right ear hearing loss which is plausible.  






CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for right ear hearing loss.  38 U.S.C.A. §§ 1101, 
1110, 1112 1113, 1131, 5107(a), 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for impaired hearing shall not be 
established unless hearing status meets pure tone and speech 
recognition criteria. Impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385 (1999).  

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
the claim is "plausible" or "possible" is required.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant 
therefore cannot meet this burden merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the in-service injury or disease and the 
current disability (through medical evidence).  Caluza v. 
Brown, 7 Vet. App. at 506.  

Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether a 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

A careful review of the service medical records shows that, 
on audiological evaluations in December 1986, the right ear 
hearing test findings included that of an auditory threshold 
of 45 at 1000 hertz.  Audiological evaluations in April 1987 
and November 1988 also showed findings that included an 
auditory threshold of 45 at 1000 hertz with a diagnosis of 
moderate sensorineural hearing loss in the right ear in April 
1987. On separation examination in February 1989, pure tone 
air conduction thresholds were recorded as 30, 35, 20, 10 and 
5 in the right ear at 1000, 2000, 3000 and 4000 Hertz, 
respectively.  

The service medical records contain competent evidence 
suggesting that the veteran had right ear hearing disability 
for VA purposes during active service, satisfying the 
requirements of Caluza.  The Board therefore finds that the 
veteran has submitted a well-grounded claim.  



ORDER

As the claim of service connection right ear hearing loss is 
well-grounded, the appeal to this extent is allowed, subject 
to further action as discussed hereinbelow.  



REMAND

In light of the above action, the Board notes that a de novo 
review of the veteran's claim of service connection for right 
ear hearing loss by the RO is required.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  All indicated development 
should be undertaken in this regard, including an examination 
to determine the nature and likely etiology of the claimed 
right ear hearing loss.  

The veteran also asserts that she currently suffers from left 
ear hearing loss as a result of noise exposure during active 
service.  She has testified that, during service, she worked 
in a hangar and was exposed to noise from helicopters.  

The veteran is also seeking service connection for claimed 
left and right knee disabilities.  She asserts that she 
injured her left knee in a skiing accident and was treated in 
Germany during active service.  She testified that, following 
the injury, she was treated by a private physician following 
that accident.  She testified that she went to the VA for 
treatment of the left knee for the first time in 
approximately November 1989.  The record shows that the RO 
has requested VA records from that period, but the earliest 
VA records obtained at dated in 1991.  In addition, she 
asserts that she has current knee disability secondary to her 
service-connected plantar fasciitis.  

The veteran as a layperson is not competent to proffer 
opinions regarding question of medical diagnosis and 
causation as presented in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, she must be 
afforded an opportunity to provide all medical evidence to 
support her assertions regarding the claimed disabilities.  
See 38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The veteran also has made an application for annual clothing 
allowance based on the use of a left leg brace.  The claim 
for an annual clothing allowance must be deferred until 
handling of the underlying claim of service connection for 
left knee disability is completed.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:
1.  The RO should take appropriate steps 
to contact the veteran in order to have 
her identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her for right ear hearing loss 
and left ear hearing and claimed knee 
disorders since service.  In addition, 
the RO should instruct the veteran to 
submit all medical evidence which tends 
to support her assertions that she 
currently suffers from left ear hearing 
disability and knee disability due to 
disease or injury in service or as the 
result of the service-connected plantar 
fasciitis.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of the claimed right 
ear hearing loss.  All indicated tests 
must be conducted.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  Based on his/her review of the 
case, the examiner should provide an 
opinion, with adequate rationale, as to 
whether the veteran had a right hearing 
loss disability for VA purposes due to 
disease or injury which was incurred in 
or aggravated by service.  If it is 
determined that such a hearing disability 
was present prior to her entering 
service, then the examiner should offer 
an opinion as to whether any preexisting 
disability underwent an increase in 
severity beyond natural progress during 
service.  A complete rationale for any 
opinion expressed must be provided.  

3.  After undertaking all necessary 
development, the RO should review the 
veteran's claims.  This include 
conducting a de novo review of the well-
grounded claim of service connection for 
a right ear hearing loss.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefits sought on appeal are not 
granted, the veteran and her 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until she is further 
informed, but she may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



